Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 1 of 32 PageID #: 1274




                                                                                     Exhibit 8
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 2 of 32 PageID #: 1275
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 3 of 32 PageID #: 1276
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 4 of 32 PageID #: 1277
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 5 of 32 PageID #: 1278
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 6 of 32 PageID #: 1279
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 7 of 32 PageID #: 1280
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 8 of 32 PageID #: 1281
                             Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 9 of 32 PageID #: 1282
                                                    St. Louis Metropolitan Police Department
                                                            Internal Affairs Division
                                                    Closed Cases By Charge and Disposition
                                                                              Period of: 01/01/2010 - 12/31/2010


                                                                                                   Exonerated        Not       Sustained   Unfounded   Unknown   Withdrawn    Total
                                                                                                                   Sustained                                                 Charges
Abuse of a Subordinate                                                                                  0              0           0           1          0          0          1
Accepting an Offer to Provide Assistance in Influencing a Hiring, Transfer or Promotion                 0              0           0           0          0          0          0
Accepting Anything of Value for Permitting/Ignoring Illegal Acts                                        0              0           0           0          0          0          0
Accepting Gratuities w/o Board Approval                                                                 0              0           0           0          0          0          0
Alleged Uncivil Treatment                                                                               0              1           0           0          0          0          1
Alleged Unknown                                                                                         0              0           0           0          0          0          0
AWOL                                                                                                    0              0           2           0          0          0          2
Careless-Hazardous Operation of Police Vehicle                                                          0              0           0           0          0          0          0
Conduct Unbecoming                                                                                      1             26          39          12          0          4         82
DARB                                                                                                    0              0          69           0          0          0         69
Domestic Incident                                                                                       0              1           0           0          0          0          1
Drinking on Duty                                                                                        0              0           0           0          0          0          0
Drug Test Failure                                                                                       0              0           3           0          0          0          3
Engaging in Prohibited Political Activity                                                               0              0           0           0          0          0          0
Engaging in Work Stoppage Activity                                                                      0              0           0           0          0          0          0
Escaped Prisoner                                                                                        1              0           3           2          0          0          6
Excessive Discipline                                                                                    0              0           1           0          0          0          1
Excessive Undocumented Illness                                                                          0              0           0           0          0          0          0
Fail to Notify Supervisor of Use of Medication                                                          0              0           1           0          0          0          1
Failed to Acknowledge or Respond to Radio Call                                                          0              0           0           0          0          0          0
Failed to Attend Court                                                                                  0              0           5           0          0          0          5
Failed to Conduct a Proper Investigation                                                                1              4           6           2          0          1         14
Failed to Notify Supervisor of Change of Residence                                                      0              0           0           0          0          0          0
Failed to notify supervisor of responding to a medical facility for an on duty injury                   0              0           0           0          0          0          0
Failed to Notify Supervisor/Commander of Police Matters                                                 0              2           5           0          0          0          7
Failed to Provide Emergency Contact Info                                                                0              0           0           0          0          0          0
Failed to schedule/take PAT                                                                             0              0           5           0          0          0          5
Failing to Make Required Reports                                                                        0              0           1           0          0          2          3
Failing to Properly Exercise Duties Associated w/Rank o                                                 0              5          13           0          0          2         20
Failure to Follow Evidence/Property Procedures                                                          0              0           2           0          0          0          2
Failure to Follow Lawful Order of Superior                                                              0              0           2           0          0          0          2
Failure to Promptly Report any Miscounduct by Another Dept. Member                                      0              0           1           0          0          0          1
Failure to Report for Duty on Time                                                                      0              0           6           0          0          0          6
Failure to Wear Seat Belt                                                                               1              0          37           0          0          0         38



                                                                                                                                                                                Page 1 of 3
                           Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 10 of 32 PageID #: 1283
                                                   St. Louis Metropolitan Police Department
                                                           Internal Affairs Division
                                                   Closed Cases By Charge and Disposition
                                                                          Period of: 01/01/2010 - 12/31/2010

                                                                                               Exonerated        Not       Sustained   Unfounded   Unknown   Withdrawn    Total
                                                                                                               Sustained                                                 Charges
False Reporting                                                                                     0              3           9           3          0          0         15
Feigning Illness                                                                                    0              0           0           0          0          0          0
Fighting or Quarreling w/Dept. Member While On or Off Duty                                          0              0           1           0          0          0          1
Filing a Claim or Suit w/o Notifying Benefits                                                       0              0           0           0          0          0          0
Harassment                                                                                          0              0           0           0          0          0          0
Illegal Search                                                                                      0              4           0           2          0          0          6
Improper Performance of Duty                                                                        3              2           4           2          0          0         11
Insubordination                                                                                     0              1           2           0          0          0          3
Interfering or Interceding w/Board Member or Witness While Under Suspension or Charges              0              0           1           0          0          0          1
Intoxication Off Duty In Uniform                                                                    0              0           0           0          0          0          0
Intoxication On Duty                                                                                0              0           1           0          0          0          1
Knowingly Associating w/Criminals                                                                   0              0           0           0          0          0          0
Lack of Notifiction of Legal Action                                                                 0              0           0           0          0          0          0
Lack of Police Action                                                                               0              1           2           0          0          2          5
Lost/Stolen/Careless Handling Department Property                                                   0              0          12           0          0          0         12
Miscellaneous                                                                                       0              0           0           0          0          0          0
Misuse of Department Computer Systems/REJIS                                                         9              1          86           0          0          0         96
Money and/or Property Missing                                                                       0              4           0           0          0          0          4
Neglect of Duty                                                                                     1              0           4           0          0          0          5
Offering Money or Other Thing of Value to Influence a Hiring, Transfer or Promotion                 0              0           0           0          0          0          0
Physical Abuse                                                                                      0             17           0           1          0          0         18
Property Damaged by Police                                                                          0              0           0           0          0          0          0
Racial Profiling                                                                                    0              0           0           0          0          0          0
Radio Procedure Violation                                                                           0              0           1           0          0          0          1
Sexual Harassment                                                                                   0              0           1           0          0          0          1
Soliciting for Businesses for Personal Gain                                                         0              0           0           0          0          0          0
Suspension and/or Revoction of Driver's License                                                     0              0           0           0          0          0          0
Unauthorized Secondary Employment                                                                   0              0           0           0          0          0          0
Unfit for Duty                                                                                      0              0           0           0          0          0          0
Unjust Arrest, Summons, Etc.                                                                        0              0           2           0          0          0          2
Use of Controlled Substance(s) w/o Prescription                                                     0              0           5           0          0          0          5
Use of Position for Personal Gain                                                                   0              0           1           0          0          0          1
Verbal Abuse                                                                                        0              3           0           0          0          0          3
Violation of Appearance Standards                                                                   0              0           0           0          0          0          0
Violation of City Ordinance/State Laws                                                              0              0           1           0          0          0          1


                                                                                                                                                                            Page 2 of 3
                            Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 11 of 32 PageID #: 1284
                                                    St. Louis Metropolitan Police Department
                                                            Internal Affairs Division
                                                    Closed Cases By Charge and Disposition
                                                                        Period of: 01/01/2010 - 12/31/2010

                                                                                             Exonerated        Not         Sustained   Unfounded   Unknown   Withdrawn    Total
                                                                                                             Sustained                                                   Charges
Violation of Department Procedures                                                               0               2           10           2           0         0          14
Violation of Department Sick Reporting Policy                                                    0               0           12           0           0         0          12
Violation of Private Security Manual                                                             0               0            2           0           0         0           2
Violation of Pursuit Policy                                                                      0               0            3           0           0         0           3
Violation of Residency Rule                                                                      0               0            0           0           0         0           0
Violation of Substance Abuse Policy                                                              0               0            0           0           0         0           0
Violation of Use of Force Policy                                                                 0              16            6           0           0         0          22
VOIDED NUMBER                                                                                    0               0            0           0           0         0           0
Total                                                                                            17             93           367          27          0         11         515



                                                Disciplinary Actions:
                                                                              Cautioned                                0
                                                                              Demoted                                  2
                                                                              Dropped                                 13
                                                                              License Revoked                          9
                                                                              N/A                                    150
                                                                              Oral Reprimand                           1
                                                                              Pay for Replacement                      0
                                                                              Reinstructed                             0
                                                                              Resigned Under Charges                  22
                                                                              Suspended                              116
                                                                              Time/Days Taken                          0
                                                                              Unknown                                  0
                                                                              Written Reprimand                      202




                                                                                                                                                                            Page 3 of 3
                            Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 12 of 32 PageID #: 1285
                                                    St. Louis Metropolitan Police Department
                                                            Internal Affairs Division
                                                    Closed Cases By Charge and Disposition
                                                                              Period of: 01/01/2011 - 12/31/2011


                                                                                                   Exonerated        Not       Sustained   Unfounded   Unknown   Withdrawn    Total
                                                                                                                   Sustained                                                 Charges
Abuse of a Subordinate                                                                                  0              1           0           0          0          0          1
Accepting an Offer to Provide Assistance in Influencing a Hiring, Transfer or Promotion                 0              0           0           0          0          0          0
Accepting Anything of Value for Permitting/Ignoring Illegal Acts                                        0              0           0           0          0          0          0
Accepting Gratuities w/o Board Approval                                                                 0              0           0           0          0          0          0
Alleged Uncivil Treatment                                                                               1             16           1           1          0          3         22
Alleged Unknown                                                                                         0              0           0           0          0          0          0
AWOL                                                                                                    0              0           1           0          0          0          1
Careless-Hazardous Operation of Police Vehicle                                                          0              0           0           0          0          0          0
Conduct Unbecoming                                                                                      0             43          34           0          0          0         77
DARB                                                                                                    0              0          87           0          0          0         87
Domestic Incident                                                                                       0              1           0           0          0          0          1
Drinking on Duty                                                                                        0              0           0           0          0          0          0
Drug Test Failure                                                                                       0              0           0           0          0          0          0
Engaging in Prohibited Political Activity                                                               0              0           0           0          0          0          0
Engaging in Work Stoppage Activity                                                                      0              0           0           0          0          0          0
Escaped Prisoner                                                                                        0              0           0           0          0          0          0
Excessive Discipline                                                                                    0              0           0           0          0          0          0
Excessive Undocumented Illness                                                                          0              0           0           0          0          0          0
Fail to Notify Supervisor of Use of Medication                                                          0              0           0           0          0          0          0
Failed to Acknowledge or Respond to Radio Call                                                          0              0           0           0          0          0          0
Failed to Attend Court                                                                                  0              0           0           0          0          0          0
Failed to Conduct a Proper Investigation                                                                0              9           2           2          0          4         17
Failed to Notify Supervisor of Change of Residence                                                      0              0           0           0          0          0          0
Failed to notify supervisor of responding to a medical facility for an on duty injury                   0              0           0           0          0          0          0
Failed to Notify Supervisor/Commander of Police Matters                                                 0              0           0           0          0          0          0
Failed to Provide Emergency Contact Info                                                                0              0           0           0          0          0          0
Failed to schedule/take PAT                                                                             0              0           2           0          0          0          2
Failing to Make Required Reports                                                                        1              6           5           1          0          0         13
Failing to Properly Exercise Duties Associated w/Rank o                                                 0              1           6           0          0          0          7
Failure to Follow Evidence/Property Procedures                                                          0              0           3           0          0          0          3
Failure to Follow Lawful Order of Superior                                                              0              0           7           1          0          0          8
Failure to Promptly Report any Miscounduct by Another Dept. Member                                      0              0           0           0          0          0          0
Failure to Report for Duty on Time                                                                      0              0          10           0          0          0         10
Failure to Wear Seat Belt                                                                               2              1          20           0          0          0         23



                                                                                                                                                                                Page 1 of 3
                           Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 13 of 32 PageID #: 1286
                                                   St. Louis Metropolitan Police Department
                                                           Internal Affairs Division
                                                   Closed Cases By Charge and Disposition
                                                                          Period of: 01/01/2011 - 12/31/2011

                                                                                               Exonerated        Not       Sustained   Unfounded   Unknown   Withdrawn    Total
                                                                                                               Sustained                                                 Charges
False Reporting                                                                                     0             10          21           0          0          0         31
Feigning Illness                                                                                    0              0           1           0          0          0          1
Fighting or Quarreling w/Dept. Member While On or Off Duty                                          0              0           0           0          0          0          0
Filing a Claim or Suit w/o Notifying Benefits                                                       0              0           0           0          0          0          0
Harassment                                                                                          0              0           0           0          0          0          0
Illegal Search                                                                                      0              0           0           0          0          0          0
Improper Performance of Duty                                                                        2              0           0           0          0          0          2
Insubordination                                                                                     0              1           4           0          0          0          5
Interfering or Interceding w/Board Member or Witness While Under Suspension or Charges              0              0           0           0          0          0          0
Intoxication Off Duty In Uniform                                                                    0              0           0           0          0          0          0
Intoxication On Duty                                                                                0              0           0           0          0          0          0
Knowingly Associating w/Criminals                                                                   0              0           0           0          0          0          0
Lack of Notifiction of Legal Action                                                                 0              0           0           0          0          0          0
Lack of Police Action                                                                               0              2           1           1          0          0          4
Lost/Stolen/Careless Handling Department Property                                                   0              0          10           1          0          0         11
Miscellaneous                                                                                       0              0           0           0          0          0          0
Misuse of Department Computer Systems/REJIS                                                         0              0           5           0          0          0          5
Money and/or Property Missing                                                                       0              5           0           0          0          0          5
Neglect of Duty                                                                                     0              0           4           1          0          0          5
Offering Money or Other Thing of Value to Influence a Hiring, Transfer or Promotion                 0              0           0           0          0          0          0
Physical Abuse                                                                                      0             44           1           5          0          0         50
Property Damaged by Police                                                                          0              0           0           0          0          0          0
Racial Profiling                                                                                    0              0           0           0          0          0          0
Radio Procedure Violation                                                                           0              0           2           0          0          0          2
Sexual Harassment                                                                                   0              0           0           0          0          0          0
Soliciting for Businesses for Personal Gain                                                         0              0           0           0          0          0          0
Suspension and/or Revoction of Driver's License                                                     0              0           0           0          0          0          0
Unauthorized Secondary Employment                                                                   0              0           5           0          0          0          5
Unfit for Duty                                                                                      0              0           0           0          0          0          0
Unjust Arrest, Summons, Etc.                                                                        0              3           0           0          0          0          3
Use of Controlled Substance(s) w/o Prescription                                                     0              0           0           0          0          0          0
Use of Position for Personal Gain                                                                   0              0           0           0          0          0          0
Verbal Abuse                                                                                        0              4           0           0          0          0          4
Violation of Appearance Standards                                                                   0              0           0           0          0          0          0
Violation of City Ordinance/State Laws                                                              0              0           1           0          0          0          1


                                                                                                                                                                            Page 2 of 3
                            Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 14 of 32 PageID #: 1287
                                                    St. Louis Metropolitan Police Department
                                                            Internal Affairs Division
                                                    Closed Cases By Charge and Disposition
                                                                        Period of: 01/01/2011 - 12/31/2011

                                                                                             Exonerated        Not         Sustained   Unfounded   Unknown   Withdrawn    Total
                                                                                                             Sustained                                                   Charges
Violation of Department Procedures                                                                0             3            13           0           0          0         16
Violation of Department Sick Reporting Policy                                                     0             0            18           0           0          0         18
Violation of Private Security Manual                                                              0             0             3           0           0          0          3
Violation of Pursuit Policy                                                                       0             0             4           0           0          0          4
Violation of Residency Rule                                                                       0             0             1           0           0          0          1
Violation of Substance Abuse Policy                                                               0             0             0           0           0          0          0
Violation of Use of Force Policy                                                                  3             9             1           0           0          0         13
VOIDED NUMBER                                                                                     0             0             0           0           0          0          0
Total                                                                                             9            159           273          13          0          7         461



                                                Disciplinary Actions:
                                                                              Cautioned                                0
                                                                              Demoted                                  3
                                                                              Dropped                                  2
                                                                              License Revoked                          4
                                                                              N/A                                    189
                                                                              Oral Reprimand                           3
                                                                              Pay for Replacement                      0
                                                                              Reinstructed                             2
                                                                              Resigned Under Charges                  45
                                                                              Suspended                               78
                                                                              Time/Days Taken                          0
                                                                              Unknown                                  1
                                                                              Written Reprimand                      134




                                                                                                                                                                            Page 3 of 3
          Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 15 of 32 PageID #: 1288




     INTERNAL
                     internal affairs
       AFFAIRS
         DATA
          2012




32                                 Service | Integrity | Leadership | Fair Treatment To All
                                 Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 16 of 32 PageID #: 1289


Internal Affairs Data* - Overall Statistics | January 1, 2012 to December 31, 2012

                                                                                                           Mediation          Not                                                          Total
Closed Cases by Charge and Disposition                                                     Exonerated      - Resolved      Sustained        Sustained   Unfounded   Unknown   Withdrawn   Charges
Abuse of a Subordinate                                                                                0              0                  0          0            0         0           0         0
Accepting an Offer to Provide Assistance in Influencing a Hiring, Transfer or Promotion               0              0                  0          0            0         0           0         0
Accepting Anything of Value for Permitting / Ignoring Illegal Acts                                    0              0                  0          0            0         0           0         0
Accepting Gratuities w/o Board Approval                                                               0              0                  0          0            0         0           0         0
Alleged Uncivil Treatment                                                                             2              0                 14          1            0         0           0        17
Alleged Unknown                                                                                       0              0                  0          0            0         0           0         0
AWOL                                                                                                  0              0                  0          1            0         0           0         1
Careless-Hazardous Operation of Police Vehicle                                                        0              0                  0          1            0         0           0         1
Conduct Unbecoming                                                                                    1              1                 13         23            2         0           0        40
DARB (Driving) **                                                                                     0              0                  0         62            0         0           0        62
Domestic Incident                                                                                     0              0                  0          0            0         0           0         0
Drinking on Duty                                                                                      0              0                  0          0            0         0           0         0
Drug Test Failure                                                                                     0              0                  0          1            1         0           0         2
Engaging in Prohibited Political Activity                                                             0              0                  0          0            0         0           0         0
Engaging in Work Stoppage Activity                                                                    0              0                  0          0            0         0           0         0
Escaped Prisoner                                                                                      0              0                  0          0            0         0           0         0
Excessive Discipline                                                                                  0              0                  0          2            0         0           0         2
Excessive Undocumented Illness                                                                        0              0                  0          0            0         0           0         0
Fail to Notify Supervisor of Use of Medication                                                        0              0                  0          0            0         0           0         0
Failed to Acknowledge or Respond to Radio Call                                                        0              0                  0          0            0         0           0         0
Failed to Attend Court                                                                                2              0                  2         34            0         0           0        38
Failed to Conduct a Proper Investigation                                                              0              0                  1          0            2         0           0         3
Failed to Notify Supervisor of Change of Residence                                                    0              0                  0          0            0         0           0         0
Failed to Notify Supervisor of Responding to a Medical Facility for an On Duty Injury                 0              0                  0          0            0         0           0         0
Failed to Notify Supervisor/Commander of Police Matters                                               0              0                  0          3            0         0           0         3
Failed to Provide Emergency Contact Info                                                              0              0                  0          0            0         0           0         0
Failed to Schedule / Take PAT                                                                         0              0                  0          0            0         0           0         0
Failing to Make Required Reports                                                                      0              0                  1          5            0         0           3         9
Failing to Properly Exercise Duties Associated w/Rank0                                                0              0                  0          3            0         0           0         3
Failure to Follow Evidence/Property Procedures                                                        0              0                  1          3            0         0           0         4
Failure to Follow Lawful Order of Superior                                                            1              0                  0          2            0         0           0         3
Failure to Promptly Report any Misconduct by Another Department Member                                0              0                  0          1            0         0           0         1
Failure to Report for Duty on Time                                                                    0              0                  0          7            0         0           0         7
                                                                            Service | Integrity | Leadership | Fair Treatment To All                                                                33
                                 Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 17 of 32 PageID #: 1290


Internal Affairs Data* - Overall Statistics | January 1, 2012 to December 31, 2012

                                                                                                            Mediation          Not                                                          Total
 Closed Cases by Charge and Disposition                                                     Exonerated      - Resolved      Sustained        Sustained   Unfounded   Unknown   Withdrawn   Charges
 Failure to Wear Seat Belt                                                                             0              0                  0         16            0         0           0        16
 False Reporting                                                                                       2              0                  2          9            0         0           0        13
 Feigning Illness                                                                                      0              0                  0          0            0         0           0         0
 Fighting or Quarreling w/Dept. Member While On or Off Duty                                            0              0                  0          0            0         0           0         0
 Filing a Claim or Suit w/o Notifying Benefits                                                         0              0                  0          0            0         0           0         0
 Harassment                                                                                            0              0                  0          0            0         0           0         0
 Illegal Search                                                                                        0              0                  0          0            0         0           0         0
 Improper Performance of Duty                                                                          0              0                  3          3            0         0           0         6
 Insubordination                                                                                       0              0                  0          1            0         0           0         1
 Interfering or Interceding w/Board Member or Witness While Under Suspension or Charges                0              0                  0          0            0         0           0         0
 Intoxication Off Duty In Uniform                                                                      0              0                  0          0            0         0           0         0
 Intoxication On Duty                                                                                  0              0                  0          0            0         0           0         0
 Knowingly Associating w/Criminals                                                                     0              0                  0          0            0         0           0         0
 Lack of Notification of Legal Action                                                                  0              0                  0          0            0         0           0         0
 Lack of Police Action                                                                                 0              0                  2          0            3         0           0         5
 Lost / Stolen / Careless Handling Department Property                                                 0              0                  0          6            0         0           0         6
 Miscellaneous                                                                                         0              0                  0          0            0         0           0         0
 Misuse of Department Computer Systems/REJIS                                                           0              0                  0          5            0         0           0         5
 Money and/or Property Missing                                                                         0              0                  1          0            2         0           0         3
 Neglect of Duty                                                                                       0              0                  0          3            0         0           0         3
 Offering Money or Other Thing of Value to Influence a Hiring, Transfer or Promotion                   0              0                  0          0            0         0           0         0
 Physical Abuse                                                                                        0              0                 19          1            0         0           0        20
 Property Damaged by Police                                                                            0              0                  0          0            0         0           0         0
 Racial Profiling                                                                                      0              0                  0          0            0         0           0         0
 Radio Procedure Violation                                                                             0              0                  0          3            0         0           0         3
 Sexual Harassment                                                                                     0              0                  0          0            0         0           0         0
 Soliciting for Businesses for Personal Gain                                                           0              0                  0          0            0         0           0         0
 Suspension and/or Revocation of Driver’s License                                                      0              0                  0          0            0         0           0         0
 Unauthorized Secondary Employment                                                                     0              0                  0          1            0         0           0         1
 Unfit for Duty                                                                                        0              0                  0          0            0         0           0         0
 Unjust Arrest, Summons, Etc.                                                                          0              0                  0          0            0         0           0         0
 Use of Controlled Substance(s) w/o Prescription                                                       0              0                  0          0            0         0           0         0
 Use of Position for Personal Gain                                                                     0              0                  0          0            0         0           0         0
34                                                                           Service | Integrity | Leadership | Fair Treatment To All
                                   Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 18 of 32 PageID #: 1291


Internal Affairs Data* - Overall Statistics | January 1, 2012 to December 31, 2012

                                                                                           Mediation          Not                                                          Total
Closed Cases by Charge and Disposition                                     Exonerated      - Resolved      Sustained        Sustained   Unfounded   Unknown   Withdrawn   Charges
Verbal Abuse                                                                          0              0                  4          1            0         0           0         5
Violation of Appearance Standards                                                     0              0                  0          0            0         0           0         0
Violation of City Ordinance / State Laws                                              0              0                  0          1            0         0           0         1
Violation of Department Procedures                                                    0              0                  5          6            0         0           0        11
Violation of Department Sick Reporting Policy                                         0              0                  0         22            0         0           0        22
Violation of Private Security Manual                                                  0              0                  0          1            0         0           0         1
Violation of Pursuit Policy                                                           0              0                  0          0            0         0           0         0
Violation of Residency Rule                                                           0              0                  0          2            0         0           0         2
Violation of Substance Abuse Policy                                                   0              0                  0          0            0         0           0         0
Violation of Use of Force Policy                                                      0              0                  5          1            0         0           0         6
VOIDED NUMBER                                                                         0              0                  0          0            0         0           0         0
Total                                                                                 8              1                 73        231           10         0           3       326




                     Disciplinary Actions                    Explanation of Complaint Dispositions
Cautioned                                             0
                                                             Sustained: Investigation disclosed sufficient evidence to support the allegation of the complaint.
Demoted                                               0
Dropped                                              23      Not Sustained: Insufficient evidence available to either prove or disprove the allegation.
License Revoked                                       1
N/A                                                 100      Unfounded: The complaint was not based on facts, as shown by the investigation, or the incident
                                                             complained of did not occur.
Oral Reprimand                                        1
Pay for Replacement                                   0      Exonerated: The actions complained of did occur, but the investigation disclosed that the actions were
Reinstructed                                          0      reasonable.
Resigned Under Charges                               24
                                                             Withdrawn: Complainant withdrew complaint and the investigation was terminated.
Suspended                                            91
Time / Days Taken                                     0      Mediation-Resolved: Both parties voluntarily resolved the complaint through confidential/constructive
                                                             mediation.
Unknown                                               0
Written Reprimand                                    86



                                                            Service | Integrity | Leadership | Fair Treatment To All                                                                35
     Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 19 of 32 PageID #: 1292




INTERNAL
  AFFAIRS
               internal affairs
    DATA
     2013




                              Service | Integrity | Leadership | Fair Treatment To All     51
                                 Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 20 of 32 PageID #: 1293


Internal Affairs Data* - Overall Statistics | January 1, 2013 to December 31, 2013

                                                                                                       Mediation       Not                                                         Total
Closed Cases by Charge and Disposition                                                    Exonerated   - Resolved   Sustained       Sustained   Unfounded   Unknown   Withdrawn   Charges
Abuse of a Subordinate                                                                             0            0               0          0            0         0           0         0
Accepting an Offer to Provide Assistance in Influencing a Hiring, Transfer or Promotion            0            0               0          0            0         0           0         0
Accepting Anything of Value for Permitting / Ignoring Illegal Acts                                 0            0               0          0            0         0           0         0
Accepting Gratuities w/o Board Approval                                                            0            0               0          0            0         0           0         0
Alleged Uncivil Treatment                                                                          0            1               2          0            0         1           0         4
Alleged Unknown                                                                                    0            0               0          0            0         0           0         0
AWOL                                                                                               0            0               0          2            0         1           0         3
Careless-Hazardous Operation of Police Vehicle                                                     0            0               0          1            0         0           0         1
Conduct Unbecoming                                                                                 2            0               3         17            3         1           1        27
DARB (Driving) **                                                                                  0            0               0         15            0         2           0        17
Domestic Incident                                                                                  0            0               0          0            0         0           0         0
Drinking on Duty                                                                                   0            0               0          0            0         0           0         0
Drug Test Failure                                                                                  0            0               0          1            0         0           0         1
Engaging in Prohibited Political Activity                                                          0            0               0          0            0         0           0         0
Engaging in Work Stoppage Activity                                                                 0            0               0          0            0         0           0         0
Escaped Prisoner                                                                                   0            0               0          1            0         0           0         1
Excessive Discipline                                                                               0            0               0          0            0         0           0         0
Excessive Undocumented Illness                                                                     0            0               0          0            0         0           0         0
Fail to Notify Supervisor of Use of Medication                                                     0            0               0          0            0         0           0         0
Failed to Acknowledge or Respond to Radio Call                                                     0            0               0          0            0         0           0         0
Failed to Attend Court                                                                             0            0               0         13            0         1           0        14
Failed to Conduct a Proper Investigation                                                           1            0               0          2            0         0           0         3
Failed to Notify Supervisor of Change of Residence                                                 0            0               0          1            0         0           0         1
Failed to Notify Supervisor of Responding to a Medical Facility for an On Duty Injury              0            0               0          0            0         0           0         0
Failed to Notify Supervisor/Commander of Police Matters                                            0            0               0          1            0         0           0         1
Failed to Provide Emergency Contact Info                                                           0            0               0          0            0         0           0         0
Failed to Schedule / Take PAT                                                                      0            0               0          4            0         0           0         4
Failing to Make Required Reports                                                                   0            0               0          0            0         2           0         2
Failing to Properly Exercise Duties Associated w/Rank                                              0            0               1          1            0         0           0         2
Failure to Follow Evidence/Property Procedures                                                     0            0               0          0            0         0           0         0
Failure to Follow Lawful Order of Superior                                                         0            0               0          2            0         1           0         3
Failure to Promptly Report any Misconduct by Another Department Member                             0            0               0          0            0         0           0         0
Failure to Report for Duty on Time                                                                 0            0               0          7            0         0           0         7
                                Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 21 of 32 PageID #: 1294


Internal Affairs Data* - Overall Statistics | January 1, 2013 to December 31, 2013

                                                                                                      Mediation       Not                                                         Total
Closed Cases by Charge and Disposition                                                   Exonerated   - Resolved   Sustained       Sustained   Unfounded   Unknown   Withdrawn   Charges
Failure to Wear Seat Belt                                                                         1            0               0         21            0         1           0        23
False Reporting                                                                                   0            0               0          4            0         0           0         4
Feigning Illness                                                                                  0            0               0          0            0         0           0         0
Fighting or Quarreling w/Dept. Member While On or Off Duty                                        0            0               0          1            0         0           0         1
Filing a Claim or Suit w/o Notifying Benefits                                                     0            0               0          0            0         0           0         0
Harassment                                                                                        0            0               0          0            0         2           5         7
Illegal Search                                                                                    0            0               0          0            0         0           0         0
Improper Performance of Duty                                                                      0            0               2          8            0         1           0        11
Insubordination                                                                                   0            0               0          0            0         1           0         1
Interfering or Interceding w/Board Member or Witness While Under Suspension or Charges            0            0               0          0            0         0           0         0
Intoxication Off Duty In Uniform                                                                  0            0               0          0            0         0           0         0
Intoxication On Duty                                                                              0            0               0          0            0         0           0         0
Knowingly Associating w/Criminals                                                                 0            0               0          0            0         0           0         0
Lack of Notification of Legal Action                                                              0            0               0          0            0         0           0         0
Lack of Police Action                                                                             0            0               0          0            0         0           0         0
Lost / Stolen / Careless Handling Department Property                                             0            0               1          4            0         0           0         5
Miscellaneous                                                                                     0            0               0          0            0         0           0         0
Misuse of Department Computer Systems/REJIS                                                       0            0               2          8            0         0           0        10
Money and/or Property Missing                                                                     0            0               1          0            0         0           0         1
Neglect of Duty                                                                                   0            0               0          0            0         0           0         0
Offering Money or Other Thing of Value to Influence a Hiring, Transfer or Promotion               0            0               0          0            0         0           0         0
Physical Abuse                                                                                    0            0               2          0            0         0           0         2
Property Damaged by Police                                                                        0            0               0          0            0         0           0         0
Racial Profiling                                                                                  0            0               0          0            0         0           0         0
Radio Procedure Violation                                                                         0            0               0          1            0         0           0         1
Sexual Harassment                                                                                 0            0               0          0            0         0           0         0
Soliciting for Businesses for Personal Gain                                                       0            0               0          0            0         0           0         0
Suspension and/or Revocation of Driver’s License                                                  0            0               0          0            0         0           0         0
Unauthorized Secondary Employment                                                                 0            0               0          0            0         0           0         0
Unfit for Duty                                                                                    0            0               0          0            0         0           0         0
Unjust Arrest, Summons, Etc.                                                                      2            0               0          0            0         0           0         2
Use of Controlled Substance(s) w/o Prescription                                                   0            0               0          0            0         0           0         0
Use of Position for Personal Gain                                                                 0            0               0          0            0         0           0         0
                               Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 22 of 32 PageID #: 1295


Internal Affairs Data* - Overall Statistics | January 1, 2013 to December 31, 2013

                                                                                           Mediation           Not                                                         Total
 Closed Cases by Charge and Disposition                                     Exonerated     - Resolved       Sustained       Sustained   Unfounded   Unknown   Withdrawn   Charges
 Verbal Abuse                                                                          0              0                 2          0            0         0           0         2
 Violation of Appearance Standards                                                     0              0                 0          0            0         0           0         0
 Violation of City Ordinance / State Laws                                              0              0                 0          1            0         0           0         1
 Violation of Department Procedures                                                    0              0                 2          7            0         0           0         9
 Violation of Department Sick Reporting Policy                                         2              0                 0          7            0         1           0        10
 Violation of Private Security Manual                                                  0              0                 0          1            0         0           0         1
 Violation of Pursuit Policy                                                           0              0                 0          1            0         0           0         1
 Violation of Residency Rule                                                           0              0                 0          0            0         0           0         0
 Violation of Substance Abuse Policy                                                   0              0                 0          0            0         0           0         0
 Violation of Use of Force Policy                                                      2              0                 2          0            0         0           0         4
 VOIDED NUMBER                                                                         0              0                 0          0            0         1           0         1
 Total                                                                               10               1             20           132            3        16           6       188



                     Disciplinary Actions                Explanation of Complaint Dispositions
 Cautioned                                        0
                                                         Sustained: Investigation disclosed sufficient evidence to support the allegation of the complaint.
 Demoted                                          0
 Dropped                                         11      Not Sustained: Insufficient evidence available to either prove or disprove the allegation.
 License Revoked                                  1
 No Discipline                                   42      Unfounded: The complaint was not based on facts, as shown by the investigation, or the incident
                                                         complained of did not occur.
 Oral Reprimand                                   1
 Pay for Replacement                              0      Exonerated: The actions complained of did occur, but the investigation disclosed that the actions were
 Reinstructed                                     0      reasonable.
 Resigned Under Charges                           2
                                                         Withdrawn: Complainant withdrew complaint and the investigation was terminated.
 Suspended                                       65
 Time / Days Taken                                0      Mediation-Resolved: Both parties voluntarily resolved the complaint through confidential/constructive
                                                         mediation.
 Unknown                                         14
 Written Reprimand                               52




54                                                      Service | Integrity | Leadership | Fair Treatment To All
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 23 of 32 PageID #: 1296




   INTERNAL
     AFFAIRS
                 internal affairs
       DATA
        2014




                                                                                      59
      Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 24 of 32 PageID #: 1297

                                            Internal Affairs Data* Overall Statistics
                                                January 1 to December 31, 2014


                                                       Exoner-       Mediation       Not                  Unfound-             With-        Total
 Closed Cases by Charge and Disposition                                                       Sustained              Unknown
                                                        ated         - Resolved   Sustained                  ed                drawn       Charges
 Abuse of a Subordinate                                          0           0            1           0          0         0           0         1
 Accepting an Offer to Provide Assistance in Influ-              0           0            0           0          0         0           0         0
 encing a Hiring, Transfer or Promotion
 Accepting Anything of Value for Permitting / Ignor-             0           0            0           0          0         0           0         0
 ing Illegal Acts
 Accepting Gratuities w/o Board Approval                         0           0            0           0          0         0           0         0
 Alleged Uncivil Treatment                                       0           3            4           1          2         1           2        13
 Alleged Unknown                                                 0           0            0           0          0         0           0         0
AWOL                                                             1           0            0           3          0         2           3         9
Careless-Hazardous Operation of Police Vehicle                   0           0            0           1          0         0           0         1
Conduct Unbecoming                                               0           0            6         11           1         2           5        25
DARB                                                             0           0            0         68           0         2           0        70
Domestic Incident                                                0           0            1           0          0         0           0         1
Drinking on Duty                                                 0           0            0           0          0         0           0         0
Drug Test Failure                                                0           0            0           0          0         0           0         0
Engaging in Prohibited Political Activity                        0           0            0           0          0         0           0         0
Engaging in Work Stoppage Activity                               0           0            0           0          0         0           0         0
Escaped Prisoner                                                 0           0            0           1          0         0           0         1
Excessive Discipline                                             0           0            0           4          0         0           0         4
Excessive Undocumented Illness                                   0           0            0           0          0         0           0         0
Fail to Notify Supervisor of Use of Medication               0               0            0           0          0         0           0         0
Failed to Acknowledge or Respond to Radio Call               0               0            0           0          0         0           0         0
Failed to Attend Court                                       0               0            0           0          0         0           0         0
Failed to Conduct a Proper Investigation                     3               0            1           0          0         3           0         7
Failed to Notify Supervisor of Change of Residence           0               0            0           0          0         0           0         0
Failed to Notify Supervisor of Responding to a Med-          0               0            0           0          0         0           0         0
ical Facility for an On Duty Injury
Failed to Notify Supervisor/Commander of Police              0               0            0           0          0         0           0         0
Matters
Failed to Provide Emergency Contact Info                     0               0            0           0          0         0           0         0
Failed to Schedule / Take PAT                                0               0            1           0          0         0           0         1
Failing to Make Required Reports                             0               0            0           3          0         0           0         3
Failing to Properly Exercise Duties Associated w/            1               0            0           7          0         1           0         9
Rank
Failure to Follow Evidence/Property Procedures               0               0            0           0          0         0           0         0
Failure to Follow Lawful Order of Superior                   0               0            0           2          0         0           0         2
Failure to Promptly Report any Misconduct by                 0               0            0           0          0         0           0         0
Another Department Member
Failure to Report for Duty on Time                           0               0            0           4          0         0           0         4
Failure to Wear Seat Belt                                    0               0            0         12           0         0           0        12
False Reporting                                              0               0            0           1          0         0           0         1
Feigning Illness                                             0               0            0           0          0         0           0         0
Fighting or Quarreling w/Dept. Member While On               0               0            0           0          0         0           0         0
or Off Duty
Filing a Claim or Suit w/o Notifying Benefits                0               0            0           0          0         0           0         0


60
        Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 25 of 32 PageID #: 1298

                                              Internal Affairs Data* Overall Statistics
                                                  January 1 to December 31, 2014


                                                      Exoner-       Mediation       Not                  Unfound-             With-        Total
Closed Cases by Charge and Disposition                                                       Sustained              Unknown
                                                       ated         - Resolved   Sustained                  ed                drawn       Charges
Harassment                                                      0           0            0           0          0         0           0         0
Illegal Search                                                  0           0            2           0          0         0           0         2
Improper Performance of Duty                                    1           0            0         10           0         0           0        11
Insubordination                                                 0           0            0           1          0         0           0         1
Interfering or Interceding w/Board Member or Wit-               0           0            0           0          0         0           0         0
ness While Under Suspension or Charges
Intoxication Off Duty In Uniform                                0           0            0           0          0         0           0         0
Intoxication On Duty                                            0           0            0           0          0         0           0         0
Knowingly Associating w/Criminals                               0           0            0           0          0         0           0         0
Lack of Notification of Legal Action                            0           0            0           0          0         0           0         0
Lack of Police Action                                           0           0            0           1          0         0           0         1
Lost/Stolen/Careless Handling Department Property               0           0            0           3          0         0           0         3
Miscellaneous                                                   0           0            0           0          0         0           0         0
Misuse of Department Computer Systems/REJIS                     0           0            0           2          0         0           0         2
Money and/or Property Missing                                   0           0            2           2          1         0           1         6
Neglect of Duty                                                 0           0            0           3          0         0           0         3
Offering Money or Other Thing of Value to Influ-                0           0            0           0          0         0           0         0
ence a Hiring, Transfer or Promotion
Physical Abuse                                                  1           0            0           0          0         0           1         2
Property Damaged by Police                                      0           0            0           0          0         0           0         0
Racial Profiling                                            0               0            0           1          0         0           0         1
Radio Procedure Violation                                   0               0            0           0          0         0           0         0
Sexual Harassment                                           0               0            0           0          0         0           0         0
Soliciting for Businesses for Personal Gain                 0               0            0           0          0         0           0         0
Suspension and/or Revoction of Driver’s License             0               0            0           0          0         0           0         0
Unauthorized Secondary Employment                           0               0            0           1          0         0           0         1
Unfit for Duty                                              0               0            0           0          0         0           0         0
Unjust Arrest, Summons, Etc.                                0               0            2           0          0         0           0         2
Use of Controlled Substance(s) w/o Prescription             0               0            0           0          0         0           0         0
Use of Position for Personal Gain                           0               0            0           1          0         0           0         1
Verbal Abuse                                                0               0            5           0          0         0           0         5
Violation of Appearance Standards                           0               0            0           0          0         0           0         0
Violation of City Ordinance/State Laws                      0               0            0           0          0         0           0         0
Violation of Department Procedures                          0               0            2           7          1         0           2        12
Violation of Department Sick Reporting Policy               0               0            0         26           0         0           0        26
Violation of Private Security Manual                        0               0            0           0          0         0           0         0
Violation of Pursuit Policy                                 0               0            0           0          0         0           0         0
Violation of Residency Rule                                 0               0            1           0          0         0           0         1
Violation of Substance Abuse Policy                         0               0            0           0          0         0           0         0
Violation of Use of Force Policy                            2               0            3           0          0         0           2         7
VOIDED NUMBER                                               0               0            0           0          0         0           0         0
Total                                                       9               3          31         176           5        11       16          251




                                                                                                                                                61
     Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 26 of 32 PageID #: 1299

                                 Internal Affairs Data* Overall Statistics
                                     January 1 to December 31, 2014




                                                    Disciplinary Actions
                                 Cautioned                                                 1
                                 Demoted                                                   0
                                 Dropped                                                 10
                                 License Revoked                                           0
                                 No Discipline                                           65
                                 Oral Reprimand                                            7
                                 Pay for Replacement                                       0
                                 Reinstructed                                              0
                                 Resigned Under Charges                                  32
                                 Suspended                                               68
                                 Time / Days Taken                                         0
                                 Unknown                                                 14
                                 Written Reprimand                                       84




           Explanation of Complaint Dispositions

           Sustained: Investigation disclosed sufficient evidence to support the allegation of the complaint.

           Not Sustained: Insufficient evidence available to either prove or disprove the allegation.

           Unfounded: The complaint was not based on facts, as shown by the investigation, or the incident
           complained of did not occur.

           Exonerated: The actions complained of did occur, but the investigation disclosed that the actions were
           reasonable.

           Withdrawn: Complainant withdrew complaint and the investigation was terminated.

           Mediation-Resolved: Both parties voluntarily resolved the complaint through confidential/constructive
           mediation.




62
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 27 of 32 PageID #: 1300
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 28 of 32 PageID #: 1301
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 29 of 32 PageID #: 1302
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 30 of 32 PageID #: 1303




   INTERNAL
                  INTERNAL AFFAIRS
     AFFAIRS
       DATA
        2016
      Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 31 of 32 PageID #: 1304

                                           Internal Affairs Data* Overall Statistics
                                               January 1 to December 31, 2016


                                                                  Exoner-       Mediation      Not                   Unfound-   With-       Grand
Closed Cases by Charge and Disposition                                                                   Sustained
                                                                   ated         - Resolved   Sustained                  ed      drawn       Total

Abuse of a Subordinate                                                                                           1                                  1
Alleged Uncivil Treatment                                                               2            5           1          3                   11
AWOL                                                                                                             7          1           1           9
Careless-Hazardous Operation of Police Vehicle                                                                   3                                  3
Code of Conduct                                                                                                             1                       1
Conduct Unbecoming                                                          2                       11          37          1           1       52
Domestic Incident                                                                                    1                                              1
Escaped Prisoner                                                                                                 2                                  2
Failed to Conduct a Proper Investigation                                    2                        7           4          4           2       19
Failed to Notify Supervisor/Commander of Police Matters                                                          1                                  1
Failing to Make Required Reports                                            5                        4           5          1                   15
Failing to Properly Exercise Duties Associated w/Rank o                     4                        9           8          1                   22
Failure to Follow Evidence/Property Procedures                                                       2                                              2
Failure to Follow Lawful Order of Superior                                                           1           8                                  9
Failure to Report for Duty on Time                                                                               5                                  5
Failure to Wear Seat Belt                                                                                        8                                  8
False Reporting                                                                                      1           5                                  6
Fighting or Quarreling w/Dept. Member While On or Off Duty                                                       3                                  3
Improper Performance of Duty                                                                         2           4                                  6
Insubordination                                                                                                  1          1                       2
Intoxication On Duty                                                                                             1                                  1
Knowingly Associating w/Criminals                                                                                2                                  2
Lack of Police Action                                                                                            3                                  3
Lost/Stolen/Careless Handling Department Property                                                                5                                  5
Misuse of Department Computer Systems/REJIS                                                                      4                                  4
Money and/or Property Missing                                                                                    1                                  1
Neglect of Duty                                                                                                  7                                  7
Physical Abuse                                                                                       3                                              3
Racial Profiling                                                                                                            1                       1
Unauthorized Secondary Employment                                                                                2                                  2
Unjust Arrest, Summons, Etc.                                                3                                               1                       4
Verbal Abuse                                                                            1            4                                              5
Violation of City Ordinance/State Laws                                                                           1                                  1
Violation of Department Procedures                                          1                        1          27          1                   30
Violation of Department Sick Reporting Policy                                                                   12          1           3       16
Violation of Pursuit Policy                                                                                      7                                  7
Violation of Residency Rule                                                                                      1                                  1
Violation of Use of Force Policy                                            2                        4           2                                  8


                                                    SLMPD - Annual Report to the Community - 61
Case: 4:19-cv-01525-DDN Doc. #: 109-8 Filed: 06/02/20 Page: 32 of 32 PageID #: 1305

                            Internal Affairs Data* Overall Statistics
                                January 1 to December 31, 2016




                                Disciplinary Actions                  Count         % of Total
                     No Discipline                                              6           2%
                     Resigned Under Charges                                   10            4%
                     Resigned Under Charges - No Rehire                       11            4%
                     Suspended                                               108           39%
                     Suspended - No Rehire                                      5           2%
                     Terminated                                               20            7%
                     Terminated - No Rehire                                   11            4%
                     Written Reprimand                                       107           38%
                     Written Reprimand - No Rehire                              1           0%




      Explanation of Complaint Dispositions

      Sustained: Investigation disclosed sufficient evidence to support the allegation of the complaint.

      Not Sustained: Insufficient evidence available to either prove or disprove the allegation.

      Unfounded: The complaint was not based on facts, as shown by the investigation, or the incident
      complained of did not occur.

      Exonerated: The actions complained of did occur, but the investigation disclosed that the actions were
      reasonable.

      Withdrawn: Complainant withdrew complaint and the investigation was terminated.

      Mediation-Resolved: Both parties voluntarily resolved the complaint through confidential/constructive
      mediation.




                                      SLMPD - Annual Report to the Community - 62
